IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PATRICK PEARSON,                            : No. 548 EAL 2019
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
PHILADELPHIA EAGLES, LLC, EAGLES            :
STADIUM OPERATOR LLC, AND                   :
EXECUTIVE SERVICES MANAGEMENT               :
INC.,                                       :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2020, the Petition for Allowance of Appeal is

DENIED.